Exhibit 10.2

 

LOGO [g41014img003.jpg]    PURCHASE ORDER       THIS NUMBER MUST APPEAR ON      
   INVOICES, SHIPPING PAPERS, BOXES,          CRATES AND ALL CORRESPONDENCE.   
      PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date: Minor, J.B.    918-481-4168    918-481-4538       PAGE 1 OF 7 BUYER   
PHONE    FAX      

DATE DELIVERY REQUIRED AT “SHIP TO”

15-Apr-07

 

SELLER:

    

SHIP TO:

Corinth Pipeworks S.A.      Port of Houston c/o CPW America Co.      14800 St.
Mary’s Lane, Ste. 140      Houston, TX 77079     

 

                         
  COST ACCT. DISTRIBUTION:
99525500 CONTACT/PHONE NO:    SHIPPING TERMS:    SHIPPING METHOD:   
PAYMENT TERMS:    FINAL SHIPPING POINT:       PROMISE SHIP DATE: Mr. Peter
Bogards
(281) 752-7300    See Below    Ocean Frt.    Installment Terms         
4/15/2007 LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION
1.000    81,600    FT   

Pipe, Spiral, 42” OD x 0.617” W.T., X-70, c/w O.D. FBE 14 - 16 Mil and I.D. 1.5
Mil Coating per Specifications referenced in Notes to Seller.

.

            $ 198.79    $ 16,221,264.00         

Segment 1, item 2, Class I

.

                        Price Breakdown:                         Bare Pipe:
$176.11 per FT.                         FBE O.D.: $15.96 per FT.               
         Epoxy I.D.: $5.70 per FT.                         Fin. Cost Bank
Guarantee: $1.02 per FT.                         Total:         $198.79 per FT.
              GRAND TOTAL:      CONTINUED LOGO [g41014image004.jpg]      
SIGNATURE:            /s/    Peter Bogards            Date:    8-4-06   



--------------------------------------------------------------------------------

LOGO [g41014img003.jpg]    PURCHASE ORDER      
PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date:             PAGE 2 OF 7

 

LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION
2.000    35,800    FT   

Pipe, Spiral, 42” OD x 0.720” W.T., X-70, c/w O.D. FBE 14 - 16 Mils and I.D. 1.5
Mil coating per Specifications referenced in Notes to Seller.

.

Segment 2, item 4, Class II

.

            228.15    $ 8,167,770.00          Price Breakdown:                  
      Bare Pipe: $205.32 per FT.                         FBE O.D.: $15.96 per
FT.                         Epoxy I.D.: $5.70 per FT.                        
Fin. Cost Bank Guarantee: $1.17 per FT.                         Total:
    $228.15 per FT.                3.000    203,000    FT   

Pipe, Spiral, 42” OD x 0.600” W.T., X-70, c/w O.D. FBE 14 - 16 Mils and I.D. 1.5
Mil coating per Specifications referenced in Notes to Seller.

 

.

            194.26    $ 39,434,780.00          Segment 2, item 5, Class I      
                  .                         Price Breakdown:                  
      Bare Pipe: $171.60 per FT.                         FBE O.D.: $15.96 per
FT.                         Epoxy I.D.: $5.70 per FT.                        
Fin. Cost Bank Guarantee: $1.00 per FT.                         Total: $194.26
per FT.             GRAND TOTAL:      CONTINUED



--------------------------------------------------------------------------------

LOGO [g41014img003.jpg]    PURCHASE ORDER      
PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date:             PAGE 3 OF 7

 

LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION   
      .                         .                         Notes to Seller:      
                  .                        

1.        Pipe shall be manufactured in accordance with and shall comply with
the following Buyer’s specifications which are incorporated into this Purchase
Order by reference:

                       

.       

                       

(a)       API 5L X70 and Specification 51520-P-005, Submerged Arc Welded Line
Pipe Helical Seam, Rev. 0 dated 02/24/06,

                        .                        

(b)       Specification 51520-P-020, Yard Applied Pipe Coating, Rev. 0 dated
02/27/06,

                        .                        

(c)       Specification 51520-P-021, Internal Coating of Line Pipe, Rev. 0 dated
02/27/06,

                        .                        

(d)       Specification 51520-P-050, Handling, Storage and Shipping of Pipe,
Rev. 0 dated 03/01/06, and

                        .                        

(e)       Technical Evaluation for Pipe and Coating, Document No. 51525-TE-001,
Rev. 4 dated July 28, 2006.

                        .                        

2.        Pipe shall be produced and coated at Corinth Pipeworks, S.A. in
Thisvi, Greece. The pre-production meeting is tentatively scheduled for October
2006 in Thisvi.

                       

.       

                       

Pipe shall be manufactured during a nine (9) week production window beginning
the first week of January and ending the first week of March 2007, and ship in
accordance with the delivery schedule below.

                        .                        

Lot 1:       Scheduled to ship February 12 and be delivered March 10, 2007.

            GRAND TOTAL:    CONTINUED



--------------------------------------------------------------------------------

LOGO [g41014img003.jpg]    PURCHASE ORDER      
PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date:             PAGE 4 OF 7

 

LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION   
     

.          

                       

Lot 2:       Scheduled to ship February 19 and be delivered March 17, 2007.

                        .                        

Lot 3:       Scheduled to ship February 26 and be delivered March 24, 2007.

                        .                        

Lot 4:       Scheduled to ship March 5 and be delivered March 31, 2007.

                        .                        

Lot 5:       Scheduled to ship March 12 and be delivered April 15, 2007.

                        .                         The number of Lots and ship
dates may vary based upon vessel availability, provided however that all pipe
shall be delivered prior to April 15, 2007.                         .         
              

3.        In the event Buyer terminates this Purchase Order for convenience in
accordance with Article 15 of Buyer’s Standard Terms and Conditions, Buyer shall
pay Seller the following cancellation charges:

                       

.       

                       

(a)       After the parties’ execution of this Purchase Order but before slab
production of the first lot:

 

3% of FOB (Thisvi, Greece)bare pipe value

                       

 

.

                       

(b)    After coil production but before pipe production:

 

75% of FOB (Thisvi, Greece)bare pipe value against proven cost, which pipe
production shall not commence earlier than September 15, 2006, without prior
written consent of Buyer.

            GRAND TOTAL:    CONTINUED



--------------------------------------------------------------------------------

LOGO [g41014img003.jpg]    PURCHASE ORDER      
PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date:             PAGE 5 OF 7

 

LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION   
     

.

(c)       After pipe production:

 

100% of FOB (Thisvi, Greece)bare pipe value against proven cost.

                       

.       

4.        Seller shall invoice Buyer based on the following progress milestones,
which milestones and payments shall apply on a per lot basis unless otherwise
noted:

                       

.

Payment 1:      10% of grand total Purchase Order value, payable 5 days after
the parties’ execution of the Purchase Order*

                       

.

Payment 2:      10% of grand total Purchase Order value, payable after start of
coil arrival at Thisvi*

                       

.

Payment 3:      25% of grand total Purchase Order value, payable after
completion of coil arrival at Thisvi*

                       

.

Payment 4:      25% of grand total Purchase Order value, payable after pipe
production*

                       

.

Payment 5:      20% of lot value, payable after coating and issuance of bill of
lading

                       

.

Payment 6:      10% of lot value, payable upon delivery and loading onto Buyer’s
trucks in Houston, Texas and delivery of mill test records

                       

.

________

*  Such payment shall only apply on a one time basis.

            GRAND TOTAL:    CONTINUED



--------------------------------------------------------------------------------

LOGO [g41014img003.jpg]    PURCHASE ORDER      
PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date:             PAGE 6 OF 7

 

LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION   
      .                           

Buyer shall make progress payments of all undisputed amounts via wire transfer
within five (5) days from receipt of an invoice submitted in accordance with
this Purchase Order, including documentation supporting milestone progress.

                        .                           

Following issuance of Payment 1 and in lieu of additional progress milestone
payments described in this Section, Buyer may elect to make a second payment
equivalent to 5% of the grand total PO value followed by issuance of an
Irrevocable and Confirmed Letter of Credit in an amount equivalent to the
balance due, issued or confirmed from a prime International Bank, with a maximum
credit period of thirty (30) days from bill of lading date for each shipment.

                        .                           

5.        All prices are in U.S. dollars.

                        .                           

6.        Delivery Terms are DDP Port of Houston, Texas, direct discharge onto
Buyer’s trucks. Any additional cost associated with handling, storage,
re-loading and/or inland freight associated with Buyer’s conveyance is at
Buyer’s cost.

                        .                           

7.        Seller data, invoices and notices should reference the Purchase Order
Number and be sent to the following address:

 

.

Cheniere Creole Trail Pipeline Company, L.P.

Attn: Keith Teague (713) 265-0228

717 Texas Avenue, Suite 3100

Houston, TX 77002

                        .                           

8.        Buyer’s Standard Terms and Conditions are attached and shall apply to
this Purchase Order and are incorporated herein by reference.

            GRAND TOTAL:    CONTINUED



--------------------------------------------------------------------------------

LOGO [g41014img003.jpg]    PURCHASE ORDER      
PURCHASE ORDER NO. 51525-Pipe-004-00   

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

     

INTERNAL PO#: 99100788 OP

 

        

M.R. #:

 

   Field MR#         

DATE ORDERED:

 

   8/1/2006            

REVISION ORDER NO.

51525-Pipe-004-00

   Date:             PAGE 7 OF 7

 

LINE    QTY    U/M   

PART #

   DESCRIPTION    TAG#    REFERENCE    AREA/LOC.    UNIT PRICE    EXTENSION   
     

.       

9.        This is a confirming Purchase Order by Keith Teague to Peter Borgards.

                                    ORDER TOTAL:    63,823,814.00 USD         
            TAX:    .00 USD                      GRAND TOTAL:   
63,823,814.00 USD



--------------------------------------------------------------------------------

Execution Copy

THIS PURCHASE ORDER IS GOVERNED BY THE FOLLOWING TERMS AND CONDITIONS

1. OFFER - This Purchase Order and its attachments, if any, constitute Buyer’s
offer to purchase from Seller the goods and services described herein. Buyer’s
offer is conditioned upon Seller’s acceptance of each of the terms and
conditions of this Purchase Order. Any modification of any term and condition by
Seller or any additional or different term and condition proposed by Seller
shall constitute a counter offer and shall not be binding on Buyer until
specifically accepted by Buyer in writing.

2. ACCEPTANCE - Acceptance by Seller of this offer to purchase shall occur at
the time (a) Buyer receives a written acknowledgment of Seller’s acceptance,
which may include issuance of an invoice in accordance with Section 13, or
(b) Buyer is deemed to have accepted this offer as set forth below, whichever
occurs first. In the event Seller fails to provide Buyer with a written
acknowledgment of acceptance (including issuance of an invoice in accordance
with Section 13) or notice of rejection within fifteen (15) days from receipt of
Buyer’s offer, and unless Seller requests modification of or additional or
different terms or conditions than those expressed herein within that same
fifteen (15) day period, Buyer and Seller hereby agree that Seller shall be
deemed to accept this offer, and the terms and conditions of this Purchase Order
shall apply in their entirety as written.

3. MODIFICATIONS – Modifications to this Purchase Order shall become part of the
Purchase Order when confirmed in writing by Buyer and accepted by Seller.

4. PRICE - The prices included on the face of this Purchase Order are firm and
fixed unless otherwise agreed in writing by Buyer.

5. QUANTITY - Buyer shall be obligated to purchase and shall accept only the
quantity of goods described herein and any goods received in excess thereof or
substituted by Seller may be returned to Seller at Seller’s risk and expense.
Acceptable tolerances for quantities of goods and services ordered by Buyer in
this Purchase Order is – 0, + 0.5%.

6. EXPEDITING AND INSPECTION - Seller shall provide to Buyer and its agents and
representatives with any information pertinent to this Purchase Order and shall
allow Buyer and its agents and representatives to have access to any production
facility in order to witness the progress of the work and inspect the materials
being used. Buyer and its agents and representatives shall have the right to
inspect each item when completed whether paid for or not by Buyer. Such
inspections shall be at Buyer’s cost and shall not unduly interfere with the
normal operations of Seller. Neither Buyer’s inspection nor failure to inspect
shall relieve Seller of its obligations hereunder. Goods and services may be
rejected by Buyer if they fail to meet the terms of this Purchase Order, and any
such goods shall be either repaired or replaced at Seller’s costs.

7. GENERAL WARRANTY - Seller expressly represents and warrants to Buyer that all
goods and services furnished under this Purchase Order shall (a) conform to the
specifications identified on the face of this Purchase Order (including all
Applicable Law and Applicable Codes and Standards referenced or identified
therein), (b) be new, (c) be of good material and workmanship, (d) be free from
any defects in materials, workmanship and design (except to the extent such
defects are caused by Buyer’s design requirements in the specifications set
forth in the face of this Purchase Order), (e) be manufactured, produced and/or
performed in accordance with and meeting standard industry practices and
procedures and the standard of care in the industry, (f) be manufactured and/or
produced in compliance with all Applicable Law of the country in which such
goods and services are manufactured and/or produced and Applicable Codes and
Standards, and (g) be free and clear of any security interests, liens or other
encumbrances, and Seller has merchantable title thereto. THE PARTIES HEREBY
DISCLAIM, AND BUYER HEREBY WAIVES, ANY AND ALL WARRANTIES IMPLIED UNDER
APPLICABLE LAW, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND IMPLIED
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. “Applicable Law” means all laws,
statutes, ordinances and regulations specified in this Purchase Order or
otherwise promulgated by applicable governing authorities within the country in
which the goods are manufactured or the services are rendered. “Applicable Codes
and Standards” means those codes, API standards and regulations set forth in the
face of this Purchase Order, including any such codes, standards and regulations
identified in the specifications identified on the face of this Purchase Order.

8. DEFECTS - If any goods or services furnished hereunder do not conform to the
warranties set forth in Section 7, Buyer shall in all cases give Seller written
notice thereof within thirty (30) days of Buyer’s actual knowledge of such
nonconformity. Seller shall, at its option, promptly repair or replace all such
goods and services upon notification by Buyer and subject to the provisions
hereof within the earlier of twenty-four (24) months from the date of shipment
or twelve (12) months from the date of hydrostatic testing, free of cost to
Buyer, subject to Sections 31 and 32 hereof. If agreed upon by Buyer in writing,
then Seller may give Buyer a credit for the value of the nonconforming goods,
rather than repair or replace them. If Seller disputes the breach of warranty or
if Seller otherwise requests in writing, Buyer shall promptly make available at
Buyer’s location, to Seller or Seller’s designee for inspection and testing, a
specimen of the allegedly nonconforming goods to the extent such specimen is
available and shall, if requested,



--------------------------------------------------------------------------------

permit Seller or its designee to inspect and test such specimen and any records
evidencing such nonconformity. Nothing herein shall prohibit Seller from testing
such specimen at any location, provided that Seller shall be fully responsible
for all cost, expense and liability for transporting such specimen to any
alternative location. If Buyer fails, in accordance with this Section, to
(a) provide such notice of nonconformity within thirty (30) days of Buyer’s
actual knowledge thereof, (b) make available such specimen of nonconforming
goods (to the extent available), and/or (c) permit such inspection and testing,
Buyer shall have no recourse against Seller for such alleged nonconforming goods
or services and waives its rights and remedies against Seller with respect
thereto. The parties expressly agree that the correction of work obligation set
forth in this Section 8 and the warranties set forth in Section 7 shall cease
upon expiration of the time period set forth in this Section 8. As agreed upon
by the parties, defective goods may be repaired or replaced by Seller at Buyer’s
facility or wherever the goods are located, or may be returned to Seller’s
facility or to an authorized repair center, all at Seller’s expense. In the
event of Seller’s failure to correct or replace goods and services or diligently
prosecute the correction and replacement thereof, within ten (10) days of
Buyer’s notice to Seller and, to the extent available, making such specimen of
nonconforming goods available to Seller or Seller’s designee in accordance with
this Section, Buyer may correct or replace such goods and services and charge
Seller all costs thereof, without markup, or collect such sum on any bank
guarantee subject to Section 31. Notwithstanding the foregoing, if any
non-conformity with any warranty set forth in Section 7 materially affects the
use of any goods installed in the pipeline or presents an imminent threat to the
safety or health of any person or entity and Buyer knows of such non-conformity,
then (i) in the case of a non-conformity presenting an imminent threat to the
safety or health of any person or entity, Buyer may, at its option, correct or
replace such goods or services without first giving Seller notice of such
non-conformity prior to such correction or replacement, provided that Buyer
shall give notice thereof to Seller at the earliest opportunity, and (ii) in the
case of a non-conformity materially affecting the use of any of the goods
installed in the pipeline, Buyer may, at its option, correct or replace such
goods upon giving Seller notice, by email, facsimile or other similar means, of
such nonconformity. In the case of both (i) and (ii) above, Seller shall be
responsible and liable to Buyer for all reasonable costs incurred by Buyer in
connection with correcting or replacing such goods or services subject to
Sections 31 and 32, and Buyer will promptly give Seller notice of such
correction or replacement after such correction or replacement has been
completed, together with records showing the costs incurred by Buyer. Such
correction of work obligation, together with all other warranties of Seller,
shall extend to Buyer, its successors and assigns, to the extent of permitted
assignment. Notwithstanding the foregoing, the correction of work obligation set
forth herein excludes any remedy, and Seller shall have no liability to Buyer,
for any damage or defect to the extent caused by: (i) improper repairs or
alterations, misuse or neglect by Buyer, (ii) alteration of the goods by Buyer
or third parties, (iii) failure to store, handle, operate, maintain or use the
goods or services in compliance with a any written instructions delivered by
Seller to Buyer or with industry custom, or (iv) normal wear and tear.

9. INDEMNITY - SELLER SHALL ASSUME THE RISK OF AND DEFEND, INDEMNIFY AND HOLD
HARMLESS BUYER, ITS REPRESENTATIVES, OFFICERS, AGENTS, EMPLOYEES, AFFILIATES AND
PERMITTED ASSIGNS (COLLECTIVELY, THE “BUYER INDEMNITEES”) FROM AND AGAINST ALL
LOSS, DAMAGE, LIABILITY, COST AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES)
FOR ANY INJURY (INCLUDING DEATH) TO ANY PERSON (INCLUDING LOSS OF CONSORTIUM) OR
DAMAGE TO ANY PROPERTY (EXCLUDING THE GOODS) RESULTING FROM (BUT ONLY TO THE
EXTENT OF) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER OR ANY SUBCONTRACTOR
OF SELLER OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY ANY OF THEM. THE
INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS IN THIS SECTION 9 SHALL APPLY
REGARDLESS OF WHETHER ANY OF THE BUYER INDEMNITEES WERE CONCURRENTLY OR
OTHERWISE NEGLIGENT (OR BUYER INDEMNITEES CAUSED ANY SUCH INJURY OR DAMAGE BY
WILLFUL MISCONDUCT BY BUYER INDEMNITEES), IT BEING AGREED THAT IN THIS EVENT THE
PARTIES’ RESPECTIVE LIABILITY FOR LOSSES, DAMAGES, LIABILITY, COSTS AND EXPENSES
SHALL BE DETERMINED IN ACCORDANCE WITH THE PRINCIPLES OF COMPARATIVE NEGLIGENCE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SELLER’S INDEMNIFICATION
OBLIGATIONS HEREUNDER SHALL BE SUBJECT TO SECTIONS 31 AND 32. Seller agrees,
upon receipt of notification from Buyer, to promptly assume full responsibility
for the defense of any such suit or proceeding, for claims for which it is
required to indemnify in accordance with this Section, and subject to Buyer
Indemnitees bearing the same proportion of the reasonable attorneys’ fees and
costs of the defense as they are liable for pursuant to the preceding sentence;
provided, however, that Buyer, at its own cost, may be represented by and
actively participate through its own counsel in any such suit or proceeding.

10. DELIVERY - Seller shall prepare the goods sold hereunder for delivery to the
destination specified within the time period specified on the face of the
Purchase Order. If Seller does not prepare the goods within the applicable time
period, Buyer, in addition to its right to terminate in accordance with
Section 16, shall be entitled to receive the liquidated damages in accordance
with Section 37 which are Buyer’s sole damages for delay. Seller shall, without
exception, forward to Buyer the express receipt or bill of lading signed by the
carrier to evidence shipment, and the receipt or bill of lading shall be
attached to the original invoice submitted by Seller.

 

2 of 9



--------------------------------------------------------------------------------

11. PACKING - Seller shall properly package the goods in order to insure
adequate protection against damage during shipment. Partial shipments are
permitted as set forth herein. Itemized packing lists must accompany each
shipment. Buyer’s count shall be accepted as final and conclusive on shipments
not accompanied by Seller’s itemized packing list. Each shipment shall be
properly labeled as indicated in the Purchase Order. No fees for packaging,
packing, crating, freight or other costs will be paid by Buyer unless expressly
stated in this Purchase Order.

12. HAZARDOUS MATERIAL – Seller warrants and represents that none of the goods
furnished hereunder are subject to Applicable Law relating to hazardous or toxic
substances; or when disposed of, to Applicable Law governing hazardous wastes,
or to any other applicable environmental or safety and health regulations.
Seller shall furnish, without limitation, all appropriate and required shipping,
handling and use certifications, instructions, labeling, lists and
representations for shipping, safety, handling, exposure and disposal of
hazardous material.

13. INVOICING - Seller shall invoice Buyer for all goods sold hereunder. Each
invoice shall specify Buyer’s Purchase Order number and date, and the specific
goods being invoiced. Invoices shall be delivered to Buyer in accordance with
the progress milestones set forth on the face of the Purchase Order, along with
lien and claim waivers to be provided by Buyer and its subcontractors in the
forms attached hereto in Attachment A. Any legal action regarding payment of an
invoice must be commenced by Seller within four (4) years after the date the
invoice was mailed or Seller’s right to payment shall be deemed conclusively
waived. Payment terms specifically applicable to this Purchase Order are set
forth on the face of this Purchase Order.

14. TAXES – Seller shall pay, and the grand total Purchase Order price includes,
all customs and import duties or charges arising from or related to the
performance of this Purchase Order except for any increase in importation duties
or charges following the date of this Purchase Order which are a necessary
consequence of import and are incurred as a result of import regulations imposed
by Applicable Law. In addition, Seller shall obtain and pay, and the grand total
Purchase Order price includes, the cost of all permits, licenses, fees and
certificates of inspection necessary for the prosecution and completion of this
Purchase Order (other than Buyer’s inspections of the goods which shall always
be at Buyer’s cost). All federal, state and local sales and use taxes shall be
the responsibility of Buyer.

15. TERMINATION FOR CONVENIENCE – At any time prior to shipment of a particular
lot, Buyer may terminate for its convenience all or any separable part of this
Purchase Order (including any lot that has not been shipped) by giving written
notice to Seller. On the date that notice of such termination is received by
Seller, Seller shall: (a) discontinue all work relating to the terminated
portion of the Purchase Order, (b) place no additional orders, (c) preserve and
protect materials on hand purchased for or committed to this Purchase Order,
work for goods and services in progress, and completed goods and services both
in Seller’s and in its subcontractors plants pending Buyer’s written
instructions which must be given to Seller within thirty (30) days of notice of
such termination failing which Seller may dispose of same as it wishes, and
(d) dispose of same in accordance with Buyer’s written instructions, subject to
(c) and provided that all costs of disposal pursuant to Buyer’s instructions
shall be borne by Buyer, without markup and less any salvage value. Buyer’s sole
and exclusive liability to Seller upon termination under this Section shall be
payment to Seller pursuant to the cancellation schedule set forth on the face of
the Purchase Order.

16. TERMINATION FOR DEFAULT - Each of the following events shall constitute a
material default by Seller for purpose of this Purchase Order (each of which
shall entitle Buyer to terminate for default in accordance with this Section):
(a) any bankruptcy proceeding by or against Seller or the appointment of a
trustee for the benefit of creditors which is not dismissed within thirty
(30) days; (b) a refusal or failure of Seller to deliver the goods, or to
perform the services, in accordance with the agreed delivery schedule and the
maximum liquidated damages for late shipment or delivery permitted under this
Purchase Order have been assessed, provided that such maximum liquidated damages
need not be assessed to entitle Buyer to terminate pursuant to this
Section 16(b) if (i) Seller fails to pay any portion of the liquidated damages
when due hereunder or (ii) based upon the current progress of the goods and
services and information provided by Seller to Buyer, Seller is reasonably
projected to deliver any portion of the goods or perform any portion of the
services one hundred twenty (120) days or more beyond the applicable delivery
schedule for such goods or services; (c) assignment of all or any part of this
Purchase Order without Buyer’s consent; or (d) failure to perform any other
material provision of this Purchase Order. In the event Seller does not cure any
such default within a period of fourteen (14) days after notice thereof, or such
longer period as Buyer may authorize in writing, or if the default cannot be
cured within such fourteen (14) day period through the diligent exercise of all
commercially practicable efforts, Seller fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within sixty (60) days after receipt of such notice to cure such
default, then Buyer may give written notice to Seller to terminate this Purchase
Order or any part thereof,

 

3 of 9



--------------------------------------------------------------------------------

provided that Buyer may immediately give written notice to Seller to terminate
this Purchase Order or any part thereof in the event of default pursuant to
Section 16(a) above. In the event of termination for default, Buyer shall not be
liable to Seller for payment of any amount beyond the value of any goods and
services shipped or received and accepted by Buyer, less damages suffered by
Buyer, subject to Sections 31 and 32. In the event of a termination for default,
Seller shall be liable to Buyer for any and all damages, losses, costs and
expenses incurred by Buyer arising out of or resulting from such default, along
with any and all liquidated damages calculated in accordance with Section 37 as
the exclusive damages for delay which shall be based on the date(s) that a
substitute supplier achieved such respective scheduled deliveries or would have
achieved such dates if the Buyer had met its duty to mitigate in Section 33
herein; subject to the limitation of Seller’s liability under Sections 31, 32
and 37. Upon request by Buyer, Seller will deliver or assign to Buyer any goods
and services in progress at the time of termination, subject to Buyer’s prior
payment for same subject to Section 26.

17. CONFIDENTIALITY - All information furnished by Buyer hereunder, and any
information furnished by Seller in connection with goods specifically designed
or manufactured for Buyer, shall be the proprietary information of Buyer, always
excluding information regarding Seller’s manufacturer’s processes which remains
proprietary information of Seller and its manufacturer. Seller shall disclose
Buyer’s proprietary information to a third party only with the prior written
consent of Buyer or if required to do so under a valid court order, except that
Buyer hereby consents to the disclosure of all specifications for the goods to
Seller’s coil subcontractor as may be required to provide the goods and services
hereunder. Upon request, Seller shall return all such information to Buyer.

18. RESERVATION OF RIGHTS - Any action by Buyer with respect to inspection of or
payment for the goods and/or related services covered by this Purchase Order
shall not prejudice Buyer’s right to reject nonconforming or defective goods or
services, nor be deemed to constitute acceptance by Buyer of the goods or
services, or affect in any way Seller’s obligations under this Purchase Order.

19. INSTALLATION - Buyer shall be responsible for installation of the goods
purchased hereunder at its own expense unless otherwise specified herein. If
mutually agreed, Seller shall make available to Buyer, at a rate mutually agreed
upon, one or more persons as reasonably required to assist in the installation.
Such person(s) shall not be deemed an agent or employee of Buyer, and Seller
shall be solely responsible for their acts or omissions.

20. FORCE MAJEURE - Neither Buyer nor Seller shall be liable to the other for
failure to perform in accordance with the provisions of this Purchase Order,
including, but not limited to, delay, suspension, and/or reduction in
performance, if such failure is due to catastrophic acts of God (such as snow
storm, hurricane, named tropical storms, earthquake, tornado, tsunami or
lightning); war; riot; acts of terrorism; blockade or other similar interruption
of shipping or transportation routes; civil commotion; strike or labor disputes;
embargos; insurrection; government orders, rules, regulations, suspensions or
requisitions of any kind; fire; power outages or plant shutdowns (but
specifically excluding plant shutdowns to conduct routine or regularly scheduled
maintenance and repairs); provided that such act or event (a) renders impossible
the affected party’s performance of its obligations under this Purchase Order,
(b) is beyond the control of the affected party and not due to its fault or
negligence, regardless of whether such event was foreseeable or unforeseeable
when the Purchase Order was entered; and (c) could not have been prevented or
avoided by the affected party through the exercise of due diligence and
reasonable business conduct. An event satisfying all of the requirements of this
Section 20 shall be referred to as a “Force Majeure Event.” If Seller is
entitled to relief under this Section 20 for a Force Majeure Event, Seller must
notify Buyer in writing within ten (10) days of the occurrence of the Force
Majeure Event (unless communication of such notice is prevented by such Force
Majeure Event) or forfeit its exclusion from liability under this Section. The
notice must contain reasons for the delay and an estimate of the delay in
shipment of the goods or performance of the services. After receipt of such
notice, Buyer shall extend the scheduled delivery dates or time for completion
and all other deadlines of Buyer hereunder from the date of commencement of such
Force Majeure Event by a period of time reasonably necessary to overcome the
effect of such delay without any liability by reason of such delay; provided
that Seller shall take all reasonable measures to mitigate the effects of the
Force Majeure Event and to minimize such delay.

21. GOVERNING LAW - This Purchase Order shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law), provided that the parties
acknowledge that the laws of the state of Louisiana govern the rights and
obligations of the parties as to the validity and enforcement of mechanics’ and
materialmen’s liens. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Purchase Order.

22. COMPLIANCE WITH LAWS – THE FOLLOWING SHALL ONLY APPLY TO GOODS MANUFACTURED
OR SERVICES PERFORMED IN THE UNITED STATES: Seller agrees that all goods and
services furnished under this Purchase Order will be manufactured and/or
produced in compliance with all Applicable Law and Applicable Codes and
Standards. Seller is exclusively

 

4 of 9



--------------------------------------------------------------------------------

liable for the payment of any state, municipal or federal payroll taxes, and for
workmen’s compensation, employer’s liability and general public liability and
property damage insurances. To the extent applicable to this Purchase Order,
Seller agrees to comply with all provisions of the Federal Equal Employment
Opportunity Regulations, the Federal Acquisition Regulations, and the orders,
regulations and laws relating thereto, and such are incorporated herein by
reference with the same force and effect as if set forth herein in full,
including without limitation, the provisions of (i) Section 202 of Executive
Order 11246 of September 24, 1965 at C.F.R.§§ 60-1.4 (1993), (ii) 29 U.S.C.
§§701 (1993) and 41 C.F.R.§§ 60-741.4 (1993), (iii) C.F.R.§§ 60-250.4 (1993),
(iv) those clauses of the Federal Acquisition Regulations and Department of
Defense Federal Acquisition Regulations Supplement, which are delivered to
Seller herewith, (v) requirements for filing of EEO-1 forms and preparation of
Affirmative Action Plans, (vi) Section 17 of Alaska Natural Gas Transportation
Act of 1976 (“ANGTA”), 14 U.S.C.§§ 719 (1993), President’s Decision and Report
to Congress on the Alaska Natural Gas Transportation System, September 1977,
pursuant to section 7(a) of the ANGTA (“President’s Decision”), approved and
adopted by S.J. Res. 82, 91 Stat. 1268 (1977), (vii) Regulations implementing
condition 11 of the President’s Decision and Section 17 of the ANGTA at 43
C.F.R. Part 34 (1993), (viii) Affirmative Action Plans for Equal Employment
Opportunity and Minority and Female Owned Business, and (ix) Americans with
Disabilities Act of 1990, 42 U.S.C. 6 §§ 12101-12117 (1993).

23. PATENTS - SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE BUYER
INDEMNITEES FROM ALL LOSS, PENALTIES OR DAMAGES ARISING OUT OF OR RESULTING FROM
ANY CLAIMS OR SUITS FOR INFRINGEMENT OF UNITED STATES OR FOREIGN PATENTS,
COPYRIGHTS, TRADEMARKS, OR OTHER INTELLECTUAL PROPERTY RIGHTS OR CLAIMS OF
UNFAIR COMPETITION ARISING OUT OF OR RESULTING FROM BUYER’S USE, POSSESSION,
PURCHASE OR SALE OF ALL GOODS AND SERVICES FURNISHED UNDER THIS PURCHASE ORDER,
EXCEPT FOR CLAIMS OR SUITS RELATING TO THE USE OF BUYER’S SPECIFICATIONS AND/OR
CLAIMS OR SUITS RELATED TO MODIFICATIONS MADE BY OR FOR BUYER TO GOODS SUPPLIED
BY SELLER. Seller shall defend all such suits and shall pay all related costs.
In addition, if the use of any portion of such goods or services are enjoined,
Seller shall, at its sole expense, and subject to Buyer’s sole discretion,
procure the right to continue use of such goods or services, modify such goods
or services to render them noninfringing, replace such goods or services with
noninfringing goods or services, or remove that portion of the goods or services
completely and refund the purchase price for such goods or services plus all
related transportation, installation and dismantling costs related to such goods
or services. Notwithstanding anything herein to the contrary, Seller’s liability
hereunder shall be limited by Sections 31 and 32 herein.

24. TITLE – Title to the goods and related services, or any part thereof, shall
pass to Buyer upon Buyer’s payment for such goods and services to the extent of
the payment so made. Seller shall clearly identify the goods (including raw
materials and components) as property of Buyer by visible marking or tagging,
and Buyer shall have the right, at Buyer’s option, to inspect and verify that
said goods have been identified as Buyer’s property. Care, custody, and control
of, and risk of loss with respect to, such goods remains with Seller until such
time as they are received by Buyer in accordance with DDP (Incoterm latest
edition).

25. REMEDIES - Any waiver by either party of any breach of a term or condition
of this Purchase Order shall not constitute a waiver of any such subsequent
breach of the same or any other term or condition hereof, except as expressly
provided herein. Except to the extent expressly set forth herein, including but
not limited to Section 37, the rights and remedies of Buyer set forth herein are
not exclusive, but are in addition to all other rights and remedies of Buyer at
law and in equity.

26. ASSIGNMENT AND SETOFF - Except as permitted under Section 39, this Purchase
Order, including amounts to be paid hereunder, shall not be assigned or
transferred in whole or in part by either party without the other party’s prior
written consent, and any assignment or transfer without such consent shall be
void. All claims for monies due, or to become due, from Buyer shall be subject
to Buyer’s collection on any bank guarantee or deduction of any amount due or to
become due from Seller arising out of this transaction with Seller. This
Purchase Order shall be binding upon Seller and Buyer and their respective
successors and permitted assigns.

27. RECORDS AND AUDIT - Seller shall, and shall ensure that its subcontractors
shall, for a period of three (3) years after the date of delivery of the goods
or performance of the services sold hereunder, retain a true and correct set of
all documents which relate to the goods and services required under this
Purchase Order, and, except for any trade secrets or documents in connection
with the internal composition of any compensation that is fixed in amount or
other profit, cost or pricing information. Seller shall cooperate fully with
Buyer during the audits performed hereunder, including furnishing Buyer with
copies of all reasonably requested documents, provided that Buyer shall give
Seller reasonable notice, such audits shall not interfere with Seller’s conduct
of business, and all reasonable costs incurred by Seller in compliance with
Buyer’s requests shall be paid by Buyer.

 

5 of 9



--------------------------------------------------------------------------------

28. ENTIRE AGREEMENT - This Purchase Order, including the face of this Purchase
Order, Buyer’s specifications and expressly incorporated attachments,
constitutes the entire agreement between Buyer and Seller regarding the subject
matter of this Purchase Order, and supersedes all prior bids, awards,
discussions, negotiations and agreements regarding the subject matter. Any
amendment to this Purchase Order, including an oral modification supported by
new consideration, must be in writing and must be signed by Buyer and Seller
before it shall be effective. In the event any provision, or any part or portion
of any provision of this Purchase Order shall be held to be invalid, void or
otherwise unenforceable, such holding shall not affect the remaining part or
portions of that provision, or any other provision hereof. In the event of any
ambiguities, express conflicts, or discrepancies between the face of this
Purchase Order, these Terms and Conditions or Buyer’s specifications, such
ambiguity, conflict or discrepancy shall be resolved in the foregoing order with
the face of this Purchase Order having the highest priority.

29. SUBCONTRACTORS - Seller shall be responsible for the acts or omissions of
any subcontractor as fully as if they were the acts or omissions of Seller.
Without relieving Seller of any of its warranty obligations under this Purchase
Order, Seller shall assign in full, and without cost to Buyer, all warranties,
if any, from Seller’s subcontractors that are applicable to the goods or
services provided hereunder, and deliver any such assigned warranties to Buyer
prior to final payment. Seller shall insert into Seller’s subcontracts all
provisions required by this Purchase Order to be inserted or necessary to enable
Seller to comply with the terms of this Purchase Order.

30. DISPUTE RESOLUTION - Any claim, dispute, controversy, difference,
disagreement, or grievance (of any kind or type, whether based on contract,
tort, statute, regulation or otherwise) arising out of, connected with or
relating in any way to this Purchase Order (including the construction,
validity, interpretation, termination, enforceability or breach of this Purchase
Order, or any dispute over arbitrability or jurisdiction) (“Dispute”) not
resolved through negotiation shall be decided by final, binding arbitration.
Arbitration of any Dispute shall be held in Houston, Texas, unless otherwise
agreed by the parties, shall be administered by the American Arbitration
Association (“AAA”) and shall, except as otherwise modified by this Section 30,
be governed by the AAA International Arbitration Rules then in effect. The
arbitration shall be conducted by three (3) arbitrators whose qualifications
shall include experience in international commercial arbitrations and whose
appointment shall be made pursuant to the customary appointment procedure
observed by the AAA (providing the parties a list of qualified arbitrators
preferably in the geographic area where the arbitration will be conducted, from
which the parties confidentially shall make strikes and rank the remaining
candidates in order of preference), unless otherwise agreed by the parties in
writing. The arbitrators shall determine the rights and obligations of the
parties according to the substantive law required by Section 21; provided,
however, the law applicable to the validity of the arbitration clause, the
conduct of the arbitration, including resort to a court for provisional
remedies, the enforcement of any award and any other question of arbitration law
or procedure shall be the Federal Arbitration Act, 9 U.S.C § 1, et seq. Issues
concerning the arbitrability of a matter in dispute shall be decided by a court
with proper jurisdiction. The arbitration shall be conducted in the English
language and all submissions shall be made in the English language or with an
English translation; provided that witnesses may provide testimony in a language
other than English if a simultaneous English translation is provided. The
parties shall be entitled to engage in reasonable discovery, including the right
to production of relevant and material documents by the opposing party and the
right to take depositions reasonably limited in number, time and place; provided
that in no event shall any party be entitled to refuse to produce relevant and
non-privileged documents or copies thereof requested by the other party within
the time limit set and to the extent required by order of the arbitrators. The
arbitrators shall be authorized to award, to the prevailing party, reasonable
attorneys’ fees and costs, including all administrative costs of arbitration and
arbitrator fees. This agreement to arbitrate is binding upon the parties and the
successors and permitted assigns of any of them. Any other person or entity may
be joined as an additional party to any arbitration conducted under this
Section 30, provided that the party to be joined is or may be liable to either
Seller or Buyer in connection with all or any part of any Dispute between Seller
or Buyer. The arbitration award shall be final and binding, in writing, signed
by all arbitrators, and shall state the reasons upon which the award thereof is
based. The parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof. Federal or state courts in Houston,
Texas shall be the exclusive venue for any ancillary legal proceeding.

31. LIMITATION OF LIABILITY – Notwithstanding anything herein to the contrary,
Seller shall not be liable to the Buyer and/or Buyer Indemnitees under this
Purchase Order or under any cause of action related to the subject matter of
this Purchase Order, whether in contract, warranty, tort (including negligence),
strict liability, products liability, professional liability or any other cause
of action, and shall not pay from any source (including but not limited to the
proceeds of insurance, except cargo liability insurance set forth below) for
amounts, including otherwise recoverable damages, interest, attorneys’ fees and
costs which in the aggregate are in excess of fifty percent (50%) of the grand
total Purchase Price; provided that, notwithstanding the foregoing, the
limitation of liability set forth in this Section 31 shall not (i) apply in the
event of Seller’s willful misconduct or gross negligence; (ii) apply to

 

6 of 9



--------------------------------------------------------------------------------

Seller’s lien obligations under Section 35, or (iii) include the payment of
proceeds under any cargo liability insurance policy provided by Seller or its
subcontractors. In no event shall the limitation of liability set forth in this
Section 31 be in any way deemed to limit Seller’s obligation to complete all
services and supply all goods as required under this Purchase Order or otherwise
apply to Section 24.

32. WAIVER OF CONSEQUENTIAL DAMAGES - NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS PURCHASE ORDER TO THE CONTRARY, NEITHER SELLER NOR BUYER SHALL BE LIABLE
UNDER THIS PURCHASE ORDER OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS PURCHASE ORDER, WHETHER IN CONTRACT, TORT (INCLUDING BUT NOT
LIMITED TO NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY OR ANY OTHER CAUSE
OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL LOSSES OR
DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, USE, OPPORTUNITY,
REVENUES, FINANCING, BONDING CAPACITY, BUSINESS INTERRUPTIONS OR ANY CLAIM FOR
INDEMNIFICATION OF SUCH LOSSES OR DAMAGES UNDER SECTIONS 9 AND 23; PROVIDED THAT
THE LIMITATION OF LIABILITY SET FORTH IN THIS SECTION 32 SHALL NOT APPLY TO
AMOUNTS ENCOMPASSED WITHIN THE LIQUIDATED DAMAGES SET FORTH IN SECTION 37.

33. BUYER’S DUTY TO MITIGATE - Buyer shall use reasonable efforts to mitigate
any claims, losses, damages or expenses incurred by Buyer for which Seller may
be liable under this Purchase Order; provided, however, this Section 33 shall in
no way relieve Seller of its obligations under this Purchase Order.
Notwithstanding the foregoing, Buyer’s breach of this covenant shall reduce
Buyer’s damages to the extent that such damages could have been mitigated using
reasonable efforts.

34. INDEPENDENT CONTRACTOR - The relationship of Seller to Buyer shall be that
of an independent contractor and not an agent of Buyer, and as such, Seller
shall have full power of management and direction in all matters relating to the
provision of the goods and the services. Neither Seller, any subcontractor of
Seller nor the employees of either shall be deemed to be employees or agents of
Buyer for any purpose whatsoever.

35. LIENS - Should Seller or any of its subcontractors or anyone employed by any
of them or anyone for whose acts they may be liable file a lien or other
encumbrance against all or any portion of the goods, services, or the project,
Seller shall, at its sole cost and expense, remove and discharge, by payment,
bond or otherwise, or provide a bond or other security around, such lien or
encumbrance within twenty-five (25) days of the Seller’s receipt of notice of
filing of such lien or encumbrance. If Seller fails to remove and discharge or
provide a bond or other security around any such lien or encumbrance within such
twenty-five (25) day period, then Buyer may, in its sole discretion and in
addition to any other rights that it has under this Purchase Order, at law or
equity, remove and discharge such lien and encumbrance using whatever means that
Buyer, in its sole discretion, deems appropriate. In such circumstance, Seller
shall indemnify and be liable to Buyer for all damages, costs, losses and
expenses (including all attorneys’ fees, consultant fees and litigation
expenses, and settlement payments) reasonably incurred by Buyer arising out of
or relating to such removal and discharge. All such damages, costs, losses and
expenses shall be paid by Seller no later than thirty (30) days after receipt of
each invoice from Buyer, and, at Buyer’s option, Buyer may withhold payment for
amounts otherwise due Seller.

36. CONFLICTS OF INTEREST - Seller shall not, and shall ensure that each of its
subcontractors and the agents and employees of each of them shall not (a) pay
any commissions or fees, or grant any rebates, to any employee or officer of
Buyer or its affiliates, (b) favor employees or officers of same with gifts or
entertainment of a significant cost or value, or (c) enter into any business
arrangements with employees or officers of same. With respect to the supply and
performance of goods and services under this Purchase Order, Seller shall, and
shall cause each of its subcontractors and the agents and employees of each of
them to comply with (i) all applicable provisions of the Foreign Corrupt
Practices Act of the United States (15 U.S.C. § 78dd-1 and 2), and (ii) the
Organization for Economic Cooperation and Development Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions as
implemented in the domestic law of any state to which Seller and its
subcontractors and the agents and employees of each of them is subject and not
to take any action that could result in Buyer or any of its affiliates becoming
subject to any action, penalty or loss of benefits thereunder.

37. LIQUIDATED DAMAGES. If Seller fails to deliver the goods in the final lot
after the scheduled delivery date for such lot as set forth in the face of this
Purchase Order, Seller will be liable to Buyer in the following amounts: (a) one
(1) through thirty (30) days after the scheduled delivery date at Zero U.S.
Dollars (US$0) per day; (b) thirty-one (31) days through sixty (60) days
inclusive after the scheduled delivery date at Five Thousand U.S. Dollars
(US$5,000) per day; (c) sixty-one (61) days through ninety (90) days inclusive
after the scheduled delivery date at Seven Thousand U.S. Dollars (US$7,000) per
day; and (d) ninety-one (91) days and thereafter until delivery of the final lot
is achieved at Ten Thousand U.S. Dollars (US$10,000) per day. In no event shall
such liquidated damages exceed the total sum of One Million Two Hundred Thousand
U.S. Dollars (US$1,200,000), provided that such

 

7 of 9



--------------------------------------------------------------------------------

limitation of liability shall not be construed to limit Seller’s other
obligations or liabilities under this Purchase Order (including its obligations
to complete the services and deliver the goods for the compensation provided
under this Purchase Order and its warranty obligations). With respect to any
liquidated damages that accrue, Buyer, at its sole discretion, may do one or
more of the following: (1) invoice Seller for such owed liquidated damages, and
within thirty (30) calendar days of Seller’s receipt of such invoice, Seller
shall pay Buyer such liquidated damages, (2) withhold from Seller amounts that
are otherwise due and payable to Seller in the amount of such liquidated
damages, or (3) if Seller fails to pay Buyer in accordance with the payment
terms set forth in subclause (1) above, collect on any bank guarantee in the
amount of such liquidated damages. It is expressly agreed that liquidated
damages payable under this Purchase Order do not constitute a penalty and that
the parties, having negotiated in good faith for such specific liquidated
damages, having agreed that the amount of such liquidated damages is reasonable
in light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such liquidated damages. The liquidated damages set forth herein are Buyer’s
sole damages for delay in delivery, and all other claims of damages for delay
are excluded and waived.

38. BANK GUARANTEE - To secure Seller’s obligations under this Purchase Order,
Seller shall deliver to Buyer the following bank guarantees issued or confirmed
by a commercial bank with a long-term rating of at least Investment Grade. As
used herein, “Investment Grade” means a rating of at least BBB+ by Standard &
Poor’s and at least A3 by Moody’s Investors Service. If at any time the rating
of the commercial bank that issued or confirmed such bank guarantees falls below
either of such ratings, Seller shall replace such bank guarantees within thirty
(30) days with equivalent instruments issued or confirmed by a commercial bank
meeting such rating requirements. In the event Seller fails to provide any of
the bank guarantees required by this Section 38: (a) no further payments shall
become due under this Purchase Order until such non-compliance is cured, and
(b) Buyer may seek and obtain specific performance or interlocutory mandatory
injunctive relief therefore in an appropriate court of jurisdiction without the
posting of a bond; it being agreed by Seller that such relief may be necessary
to avoid irreparable harm to Buyer. (i) Within five (5) business days from
execution of this Purchase Order, Seller shall provide Buyer a bank guarantee in
the form of Attachment C, which is incorporated herein by reference, in an
initial amount of ten percent (10%) of the grand total Purchase Order value.
Within the later of three (3) business days after Buyer’s receipt of such bank
guarantee or five (5) business days after execution of the Purchase Order,
Cheniere shall remit, via wire transfer, the first payment as set forth in
paragraph 4 of the notes to Seller on the face of the Purchase Order, upon
receipt of which the bank guarantee shall come into force. Upon receipt of each
subsequent payment, made by Buyer under this Purchase Order, the amount of the
bank guarantee shall be automatically increased by the amount of such payment.
Within five (5) business days after each automatic increase, the commercial bank
shall provide written confirmation to Buyer amending such bank guarantee to
reflect the increased amount and provide a copy thereof to Buyer. Within thirty
(30) days after Buyer’s receipt of each lot of goods DDP Port of Houston, Texas
(per paragraph 6 of the notes to Seller on the face of the Purchase Order),
direct discharge to Buyer’s trucks as set forth in the face of the Purchase
Order, Buyer shall submit a notice of reduction to the commercial bank or the
advising bank to reduce the amount of the bank guarantee by the respective value
of such lot of goods, provided that Buyer shall not be required to provide such
notice of reduction following receipt of the final lot of goods until thirty
(30) days after Buyer’s receipt of such lot of goods DDP Port of Houston, Texas
(per paragraph 6 of the notes to Seller on the face of the Purchase Order),
direct discharge to Buyer’s trucks as set forth in the face of the Purchase
Order and after Buyer’s receipt of the bank guarantee required by Section 38(ii)
below. Within five (5) business days after each reduction, the commercial bank
shall provide written confirmation to Buyer amending such bank guarantee to
reflect the reduced amount and provide a copy thereof to Buyer. (ii) No later
than thirty (30) days after Buyer’s receipt of the final lot of goods, Seller
shall provide Buyer a bank guarantee in the form of Attachment D, which is
incorporated herein by reference, in the amount of ten percent (10%) of the
total Purchase Order price, which shall remain in effect until the Seller has
performed its obligations under the Purchase Order, including all of its
warranty obligations hereunder (that is, twenty-four (24) months from the date
of shipment of the final lot of goods or twelve (12) months from the date of
hydrostatic testing, whichever comes first).

39. LENDER REQUIREMENTS - Seller acknowledges that Buyer may obtain financing
associated with the provision of the goods and services hereunder, and Seller
agrees to cooperate reasonably with Buyer and its lenders in connection with
such financing, including entering into direct agreements with such lenders that
are reasonably acceptable to Seller in both form and content covering matters
that are customary in financings of this type, with no additional obligations,
restrictions or conditions imposed upon Seller or Seller’s right to payment
under the Purchase Order. However, the provisions of this Article shall not give
Buyer the right to terminate this Purchase Order. Seller shall reasonably
cooperate with any independent engineer retained by Buyer’s lender(s) in the
conduct of such independent engineers’ duties in relation to the project such as
independent engineer’s inspection of any goods

 

8 of 9



--------------------------------------------------------------------------------

and services in progress. All reasonable outside counsel legal fees of Seller as
well as any other fees and expenses incurred in connection therewith shall be
paid by Buyer, provided further that Seller first notifies Buyer at least seven
(7) days in advance of Seller’s intent to procure such legal services and the
estimated cost for such services.

40. MISCELLANEOUS - The headings contained in this Purchase Order are for
convenience and reference only and in no way define, describe, extend or limit
the scope of intent of this Purchase Order or the intent of any provision
contained herein. This Purchase Order may be signed in any number of
counterparts and each counterpart (when combined with all other counterparts)
shall represent a fully executed original as if one copy had been signed by all
of the parties. Facsimile signatures shall be deemed as effective as original
signatures. Preparation of this Purchase Order has been a joint effort of Seller
and Buyer and the resulting document shall not be construed more severely
against one of the parties than against the other. References to “days” or a
“day” shall mean a calendar day, unless otherwise stated. All notices,
communications and submittals between the parties pursuant to this Purchase
Order shall be in the English language, unless otherwise mutually agreed.
Subject to the applicable statute of limitations imposed by applicable law,
Sections 7, 8, 9, 12, 16, 17, 18, 21, 22, 23, 25, 27, 30, 31, 35, 37 and 38
shall survive termination or expiration of this Purchase Order, subject to the
time limitations otherwise stated herein, in addition to any other provisions
which by their nature should, or by their express terms do, survive or extend
beyond the termination or expiration of this Purchase Order.

 

9 of 9



--------------------------------------------------------------------------------

ATTACHMENT A – PART 1

SELLER’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Seller with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                     

The undersigned, Corinth Pipeworks SA (“Seller”), has been engaged under a
Purchase Order with Cheniere Creole Trail Pipeline Company, L.P. (“Cheniere”),
to furnish certain materials, equipment, services, and/or labor for the project
known as                      (the “Project”), which is located in
                     Parish, State of Louisiana described in more detail as
follows:

 

 

  (the “Property”).

 

Upon receipt of the sum of U.S.$                     (amount in invoice
submitted with this Interim Lien and Claim Waiver), Seller waives and releases
any and all liens or claims of liens against the Project and the Property and
all claims, demands, actions, and causes of actions that Seller has or may have
against Cheniere for amounts owed or claimed to be owed by Cheniere through the
date of                     , 20     (which are described in the Seller’s
invoice no.                      submitted with this Interim Lien and Claim
Waiver). Exceptions as follows:

 

 

 

 

 

(if no exception entry or “none” is entered above, Seller shall be deemed not to
have reserved any claim.)

Seller represents that all Subcontractors, sub-subcontractors and employees of
Seller have been paid for all work, materials, equipment, services, labor and
any other items performed or provided through                     , 20     (date
of last prior invoice) for the Project which were invoiced and due and owing by
such date. Exceptions as follows:

 

 

  .

(if no exception entry or “none” is entered above, all such payments have been
made )

This Interim Lien and Claim Waiver is freely and voluntarily given and Seller
acknowledges and represents that it has fully reviewed the terms and conditions
of this Interim Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Interim Lien and Claim Waiver, that it has voluntarily
chosen to accept the terms and conditions of this Interim Lien and Claim Waiver
in return for the payment recited above.

FOR SELLER:

Applicable to Invoice(s) No.     

 

Signed:

 

 

  (SEAL)

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

AFFIDAVIT

On this      day of             , 20    , before me appeared the above-signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Seller and that this document was
signed under oath personally and on behalf of Seller.

 

 

Notary Public

My term expires (date):                     

 

A-1



--------------------------------------------------------------------------------

ATTACHMENT A – PART 2

SELLER’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Seller with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                     

The undersigned, Corinth Pipeworks SA (“Seller”), has been engaged under a
Purchase Order with Cheniere Creole Trail Pipeline Company, L.P. (“Cheniere”),
to furnish certain materials, equipment, services, and/or labor for the project
known as the                      (“Project”), which is located in
                     Parish, State of Louisiana and more particularly described
as follows:

 

 

  (the “Property”).

Upon receipt of the sum of U.S.$                     (amount in invoice for
final payment submitted with Seller’s Final Lien and Claim Waiver), Seller
waives and releases all liens or claims of liens against the Project and the
Property and all claims, demands, actions, and causes of actions that Seller
has, may have had or may have in the future against Cheniere for amounts owed or
claimed to be owed to Seller by Cheniere through the date of
                    , which are described in Seller’s invoice nos.

and                     .

Seller represents that all of its obligations, legal, equitable, or otherwise,
relating to or arising out of its work on the Purchase Order, Project or
subcontracts have been fully satisfied (except for those limited contractual
obligations that survive the termination or expiration of the Purchase Order,
including warranties and correction of defective services), including, but not
limited to payment to Subcontractors and employees and payment of taxes,
excluding payments which are not yet past due and owing.

This Final Lien and Claim Waiver is freely and voluntarily given, and Seller
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Final Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Final Lien and
Claim Waiver in return for the payment recited above. Seller understands, agrees
and acknowledges that, upon payment, this document waives certain rights
unconditionally and is fully enforceable to extinguish all claims of Seller only
for the Seller invoices listed hereinabove as of the date of execution of this
document by Seller.

FOR SELLER:

Applicable to Invoice No(s): ALL (If all, print “all”)

 

Signed:

 

 

  (SEAL)

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Seller and that this
document was signed under oath personally and on behalf of Seller.

 

 

Notary Public

My term expires (date):                     

 

A-2



--------------------------------------------------------------------------------

ATTACHMENT A – PART 3

SUBCONTRACTORS’ INTERIM LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                     

The undersigned,                      (“Subcontractor”) who has, under an
agreement with                      (“Seller”), furnished certain materials,
equipment, services, and/or labor for the project known as the
                     (the “Project”), which is located in                     
Parish, State of Louisiana described in more detail as follows:

 

 

  (the “Property”).

Upon receipt of the sum of U.S.$                     (“Current Payment”),
Subcontractor waives and releases any and all liens or claims of liens against
the Project and the Property and all claims, demands, actions, and causes of
action that Subcontractor has or may have against Cheniere Creole Trail Pipeline
Company, L.P. (“Cheniere”) and Seller for amounts owed or claimed to be owed to
Subcontractor from Seller through the date of                     , 20    
(“Current Date”), which are described in Subcontractor invoice no(s).
                     Exceptions as follows:

 

 

  .

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor further represents that all employees, laborers, materialmen,
sub-subcontractors and subconsultants employed by Subcontractor in connection
with the Project have been paid for all work, materials, equipment, services,
labor and any other items performed or provided through                     ,
20     (date of last prior Invoice) , which were due and owing by such date.
Exceptions as follows:

 

 

  .

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Lien and Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Lien and Claim Waiver, that it has voluntarily chosen to
accept the terms and conditions of this Subcontractor’s Interim Lien and Claim
Waiver in return for the payment recited above.

FOR SUBCONTRACTOR :

Applicable to Invoice(s) No.     

 

Signed:

 

 

  (SEAL)

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

 

Notary Public

My term expires (date):                     

 

A-3



--------------------------------------------------------------------------------

ATTACHMENT A – PART 4

SUBCONTRACTORS’ FINAL LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                     

The undersigned,                                           (“Subcontractor”),
has, under an agreement with                                         
(“Seller”), furnished certain materials, equipment, services, and/or labor for
the Project known as the                      (“Project”), which is located in
             Parish, State of Louisiana and more particularly described as
follows:

 

 

  (the “Property”).

Upon receipt of the sum of U.S.$            , Subcontractor waives and releases
any and all liens or claims of liens against the Project and the Property, all
claims, demands, actions, and causes of action against Cheniere Creole Trail
Pipeline Company, L.P. (“Cheniere”) or Seller, for amounts owed or claimed to be
owed to Subcontractor by Seller through the date of                     ,
20    , which are described in Subcontractor Invoice No(s).
                                                              and any and all
claims or rights against any labor and/or material bond, which Subcontractor
has, may have had or may have in the future arising out of the agreement between
Subcontractor and Seller, the Project or the Property, whether or not known to
Subcontractor at the time of the execution of this Subcontractor’s Final Lien
and Claim Waiver.

Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the agreement between Seller and
Subcontractor, the Project, the Property or sub-subcontracts have been fully
satisfied (except for those limited obligations that survive the termination or
expiration of the agreement between Subcontractor and Seller and the work
performed by Subcontractor), including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes,
excluding payments which are not yet due and owing.

This Subcontractor’s Final Lien and Claim Waiver is freely and voluntarily given
and Subcontractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver, that
it is fully informed with respect to the legal effect of this Subcontractor’s
Final Lien and Claim Waiver, and that it has voluntarily chosen to accept the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver in
return for the payment recited above. Subcontractor understands, agrees and
acknowledges that, upon payment, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor for the Subcontractor Invoices
listed hereinabove.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL (If all, print “all”)

 

Signed:

 

 

  (SEAL)

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

 

Notary Public

My term expires (date):                     

 

A-4



--------------------------------------------------------------------------------

ATTACHMENT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

ATTACHMENT C

PAYMENT BANK GUARANTEE

[Name of Bank and Address]

To: Creole Trail Pipeline Company, L.P.

Advising Bank: HSBC Bank USA N.A., New York, New York Branch

This guarantee (the “Guarantee”) is dated [                    , 200    ], and
is provided by [                    ] (the “Bank”) to Creole Trail Pipeline
Company, L.P. (the “Beneficiary”).

The Bank has been informed that Corinth Pipeworks S.A. with Tax Register Number
[                    ] (hereinafter referred to as “Seller”) has entered into a
purchase order (the “Contract”) dated [                    ] with Beneficiary
for the supply of goods and services as more fully set forth in the Contract.

The Bank hereby irrevocably and unconditionally guarantees to the Beneficiary
the Seller’s obligations under the Contract, initially up to the AMOUNT OF USD
6,349,569.60 (“Bank Guarantee Stated Amount”). The present Guarantee shall come
into force only after the above amount of USD 6,349,569.60, has been credited in
account nr. [           ] in our Bank, with indication of down payment of 10%.

The Bank understands that, according to the conditions of the Contract
(specifically, the Notes to Seller on the cover of the Contract, Section 13 and
Section 38) further multiple advance payments (each an “Advanced Payment”), are
to be made by the Beneficiary to the Seller according to the following schedule:

 

After start of Coil arrival

   10 %   6,349,569.60

After Completion of Coil arrival

   25 %   15,873,924.00

After pipe production

   25 %   15,873,924.00

After COATING & BILL of LADING per each lot in 4 or 5 lots totally amounting to

   20 %   12,699,139.20

Upon receipt of each Advance Payment, on the above account of Seller at our
Central Branch, 40 Stadiou St., Athens [INSERT ACCOUNT INFORMATION AND NUMBER],
including relevant indication, the Bank Guarantee Stated Amount shall be
increased by the amount of the above Advance Payments, having as a starting
date, for each increase, the credit value date of each payment. Within five
(5) business days after each increase, the Bank shall provide written
confirmation to Beneficiary amending this Guarantee to reflect the increased
Bank Guarantee Stated Amount. Any failure by the Bank to provide the aforesaid
confirmation shall not invalidate in any way the automatic increase in the Bank
Guarantee Stated Amount as provided herein.

The Bank Guarantee Stated Amount is kept at Beneficiary’s disposal and will be
paid to the Beneficiary, in whole or in part, within seven (7) business days
following Bank’s receipt of a claim made by Beneficiary, through the advising
bank, as set forth below.

Any claim hereunder should be made by the Beneficiary, through the advising
bank, in writing by swift or tested fax or telex to the Bank accompanied by a
signed statement from the Beneficiary that Seller has failed to fulfill its
obligations under the Contract. Such statement shall be accepted by the Bank as
conclusive evidence that the amount claimed is due and payable to the
Beneficiary under this Guarantee, the Bank hereby waiving all rights of
objection. Any amount so claimed by the Beneficiary shall be paid by the Bank to
the Beneficiary within seven (7) days of the date of the Beneficiary’s claim
hereunder. The Bank shall have no obligation under this Guarantee to make a
payment (or payments) which separately or in the aggregate exceed the
then-current Bank Guarantee Stated Amount.

Any partial payment to Beneficiary under this Guarantee shall reduce the Bank
Guarantee Stated Amount accordingly.

The above Bank Guarantee Stated Amount shall be reduced by the respective value
of each lot of goods delivered to Beneficiary in accordance with the Contract
upon the Bank’s receipt from Beneficiary of a notice of reduction, specifying

 

C-1



--------------------------------------------------------------------------------

the amount of the reduction and the resulting Bank Guarantee Stated Amount.
Within five (5) business days after each reduction, the Bank shall provide
written confirmation to Beneficiary amending this Guarantee to reflect the
reduced Bank Guarantee Stated Amount.

This Guarantee shall be binding on the Bank and on its successors and assigns
and it shall become automatically null and void on its termination (i.e., upon
notice by Beneficiary to the Bank of thirty (30) days following Beneficiary’s
receipt of the final lot of goods, and of Beneficiary’s receipt of the
Performance Bank Guarantee) and whether or not it is returned to the Bank for
cancellation and any claim received after its termination shall be ineffective.

All disputes arising out of or in connection with this Guarantee shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by three (3) arbitrators appointed in accordance with the said Rules.
Any arbitration held under this Guarantee shall be held in London, United
Kingdom, and the language to be used in the arbitral proceedings shall be
English. This Guarantee shall be governed by English law.

IN WITNESS WHEREOF the Bank has caused this Guarantee to be executed and
delivered as a deed by its duly authorised representatives.

 

BY

 

 

TITLE

 

(DIRECTOR)

BY

 

 

TITLE

 

(DIRECTOR)

 

C-2



--------------------------------------------------------------------------------

ATTACHMENT D

PERFORMANCE BANK GUARANTEE

[Name of Bank and Address]

To: Creole Trail Pipeline Company, L.P.

Advising Bank: HSBC Bank USA N.A., New York, New York Branch

This guarantee (the “Guarantee”) is dated [                    , 200    ], and
is provided by [                    ] (the “Bank”) to Creole Trail Pipeline
Company, L.P. (the “Beneficiary”).

The Bank has been informed that Corinth Pipeworks S.A. with Tax Register Number
[                    ] (hereinafter referred to as “Seller”) has entered into a
purchase order (the “Contract”) dated [                    ] with Beneficiary
for the supply of goods and services as more fully set forth in the Contract.

Whereas in accordance with the provisions of the Contract, the Seller has
undertaken to provide the Beneficiary with a performance bank guarantee for an
amount equal to [             USD ($            ) (“Bank Guarantee Stated
Amount”).

The Bank hereby irrevocably and unconditionally guarantees to the Beneficiary
Seller’s obligations under the Contract up to the Bank Guarantee Stated Amount.
The Bank Guarantee Stated Amount is kept at Beneficiary’s disposal and will be
paid to the Beneficiary, in whole or in part, following Bank’s receipt of a
claim made by Beneficiary, through the advising bank, as set forth below. This
Guarantee shall remain in full force and effect until the Seller has performed
its obligations under the Contract, including all of its warranty obligations
thereunder and in any case until [                    ,] 2009, that is
twenty-four (24) months from the date of shipment of the final lot of goods or
twelve (12) months from the date of hydrostatic testing, whichever comes first.

Any claim hereunder should be made by the Beneficiary, through the advising
bank, in writing by swift or tested fax or telex to the Bank accompanied by a
signed statement from the Beneficiary that Seller has failed to fulfill its
obligations under the Contract. Such statement shall be accepted by the Bank as
conclusive evidence that the amount claimed is due and payable to the
Beneficiary under this Guarantee, the Bank hereby waiving all rights of
objection. Any amount so claimed by the Beneficiary shall be paid by the Bank to
the Beneficiary within seven (7) days of the date of the Beneficiary’s claim
hereunder. The Bank shall have no obligation under this Guarantee to make a
payment (or payments) which separately or in the aggregate exceeds the Bank
Guarantee Stated Amount.

Any partial payment to Beneficiary under this Guarantee shall reduce the Bank
Guarantee Stated Amount accordingly

This Guarantee shall become automatically null and void on its termination, as
provided above whether or not it is returned to the Bank for cancellation, and
any claim received after its termination shall be ineffective.

This Guarantee shall be binding on the Bank and on its successors and assigns.

All disputes arising out of or in connection with this Guarantee shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by three (3) arbitrators appointed in accordance with the said Rules.
Any arbitration held under this Guarantee shall be held in London, United
Kingdom, and the language to be used in the arbitral proceedings shall be
English. This Guarantee shall be governed by English law.

IN WITNESS WHEREOF the Bank has caused this Guarantee to be executed and
delivered as a deed by its duly authorised representatives.

 

BY

 

 

TITLE

 

(DIRECTOR)

BY

 

 

TITLE

 

(DIRECTOR)

 

D-1